DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

 Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 4/29/2021 and on 12/7/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.  However, the reference “Written Opinion (PCT/ISA/237) issued January 21, 2020 by the International Search Authority in counterpart International Patent Application No. PCT/JP2019/042582” included in the IDS filed 4/29/2021 does not include a translation and has not been considered.

Reasons for Allowance
Claims 1-7 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
With regards to Claim 1, the prior art of record fails to disclose or fairly suggest a vehicle lamp comprising a light source and a plate-shaped light guide including a first plate surface on which a plurality of reflective elements are formed and a second plate surface, the plate-shaped light guide is configured to totally reflect light from the light source and incident on the plate-shaped light guide by the plurality of reflective elements and then emit the light from the second plate surface toward a front side of the lamp, the plurality of reflective elements are arranged in a state of being continuously arranged along a line extending in a required direction, and are arranged in a plurality of rows on the line so as to be adjacent to each other in a direction intersecting the required direction, the plate-shaped light guide is configured to allow the light from the light source and incident on the plate-shaped light guide to reach a position of the line from a first direction intersecting the required direction, and each of the reflective elements has a substantially concave curved surface shape, and as compared to reflective elements constituting a first row in the first direction that is closest to the first direction among the plurality of rows, reflective elements constituting a second row in the first direction that is adjacent to the first row in the first direction is formed at a deeper position from the first plate surface, as specifically called for in the claimed combinations.
The closest prior art, Nakada (US 2014/0160778) does not disclose the plurality of reflective elements are arranged in a state of being continuously arranged along the line extending in the required direction, and are arranged in a plurality of rows on the line so as to be adjacent to each other in a direction intersecting the required direction, and as compared to reflective elements constituting a first row in the first direction that is closest to the first direction among the plurality of rows, reflective elements constituting a second row in the first direction that is adjacent to the first row in the first direction is formed at a deeper position from the first plate surface, as required by the claim and there is no motivation absent the applicant’s own disclosure to modify the Nakada reference in the manner required by the claims.
While a vehicle lamp including a light source and plate-shaped light guide having rows of reflective elements and utilizing reflective elements in a light guide at different depths in a surface of the light guide plate are known in the art, the combination of the arrangement of the reflective elements such that the plurality of reflective elements are arranged in a state of being continuously arranged along a line extending in a required direction, and are arranged in a plurality of rows on the line so as to be adjacent to each other in a direction intersecting the required direction, the plate-shaped light guide is configured to allow the light from the light source and incident on the plate-shaped light guide to reach a position of the line from a first direction intersecting the required direction, and each of the reflective elements has a substantially concave curved surface shape, and as compared to reflective elements constituting a first row in the first direction that is closest to the first direction among the plurality of rows, reflective elements constituting a second row in the first direction that is adjacent to the first row in the first direction is formed at a deeper position from the first plate surface1 is not disclosed in the prior art of record as required by the claim and there is no motivation absent the applicant's own disclosure to modify the prior art of record in the manner required by the claims.
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art Referral
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the prior art discussed in this action, the applicant is directed to form 892, and particularly the references Hanami (US 2017/0234501), which discloses at least a vehicle lamp including a light source, plate-shaped light guide with reflective elements for totally reflecting light to emit the light from the light guide, the reflective elements are arranged in rows and have a substantially concave curved shape, Yamada (US 4,965,950), which discloses at least a vehicle lamp including two light sources each emitting light in opposite directions into a plate-shaped light guide with reflective elements for totally reflecting light to emit the light from the light guide, the reflective elements are arranged in rows  and have a substantially concave curved shape, Huang (US 2008/031087), which disclose a vehicle lamp including light sources emitting light in opposite directions into a light guide having concave curved reflective elements arranged on a surface thereof to totally reflect light to emit the light from the light guide, sets of reflective elements nearer the light sources being shallower and reflective elements nearer the center of the light guide being deeper into the light guide surface, Koeneke (DE 10207694), which discloses at least a vehicle lamp including a light source, plate-shaped light guide with reflective elements for totally reflecting light to emit the light from the light guide, the reflective elements are arranged in rows and have a substantially concave shape, Goedecker (EP 1167870), which discloses at least a vehicle lamp including a light source, plate-shaped light guide with reflective elements for totally reflecting light to emit the light from the light guide, the reflective elements are arranged in rows, Decker (EP 933587), which disclose a vehicle lamp including light sources emitting light in opposite directions into a light guide having reflective elements arranged on a surface thereof to totally reflect light to emit the light from the light guide, the adjacent reflective elements being formed deeper into the light guide surface than reflective elements nearer the light sources, and Gebauer (DE 20201600986), which discloses at least a vehicle lamp including a light source, plate-shaped light guide with reflective elements for totally reflecting light to emit the light from the light guide, the reflective elements are arranged in rows.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN KRYUKOVA whose telephone number is (571)272-3761.  The examiner can normally be reached on M-F 9 a.m. - 4
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 5712727044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN KRYUKOVA/Examiner, Art Unit 2875